Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  Allowance
A. 	The following is an examiner’s statement of reasons for allowance:

As to claims 1, 8, 15, the prior art taught  and further in view of  Hanson(US 20180275998 A1) in view of Kathandapani 7668941 B1) and in view of Aalund( US 10303574 B1)  do not teach on render obvious the limitations recited in claims 1, 8, 15,  when taken in the context of the claims as a whole obtaining source code corresponding to the IP address of the BMC and determining application programming interface type corresponding to the source code; and selecting a corresponding function menu according to the application programming interface type; wherein the function menu comprises at least one analysis item; analyzing the performance of the device monitored by the BMC according to the analysis item in the function menu; and storing a performance analysis results of the device monitored by the BMC, comparing data in the source code of the BMC with data in a database of the analysis system platform; determining the performance of the device monitored by the BMC is normal if the data in the source code of the BMC is consistent with the data in the database or within a range of calibration of the database as recited in the independent claims 1, 8, 15. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 15. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194